J. SKELLY WRIGHT,
Circuit Judge (concurring):
I concur in the opinion of the court except insofar as it expresses some misgivings as to certain aspects of Judge Rosenn’s concurring opinion in In re Egan, 3 Cir., 450 F.2d 199 (decided May 28, 1971) (en banc). I think Judge Rosenn’s opinion fully supports our disposition here and on a narrow ground. I would only add to Judge Rosenn’s “aggrieved person” discussion the suggestion that cases like United States v. Blue, 384 U.S. 251, 86 S.Ct. 1416, 16 L.Ed.2d 510 (1966), and traditional notions of standing to suppress evidence before grand juries may be inapplicable here, where the aggrieved witness cannot be a defendant. Unlike appellant, a grand jury witness not granted immunity, by asserting his Fifth Amendment right against self-incrimination, may also thereby protect himself against being compelled to testify before the grand jury in violation of his statutory and Fourth Amendment rights.
Certainly by granting a witness immunity and thereby protecting her Fifth Amendment rights, the Government cannot then proceed before the grand jury to compel her to participate in the violation of her statutory and Fourth Amendment rights.1 And when the coercion of jail for contempt is applied to such a witness, the time for intervention by this court has arrived. See Cobbledick v. United States, 309 U.S. 323, 327-328, 60 S.Ct. 540, 84 L.Ed. 783 (1940). Moreover, to suggest that this judgment must be affirmed because a witness has no standing to raise the issue of a violation of her statutory and constitutional rights at the only time she can effectively do so is a “fantastic absurdity.” District of Columbia v. Little, 85 U.S.App.D.C. 242, 246, 178 F.2d 13, 17 (1949), affirmed on other grounds, 339 U.S. 1, 70 S.Ct. 468, 94 L.Ed. 599 (1950). See Blau v. United States, 340 U.S. 332, 71 S.Ct. 301, 95 L.Ed. 306 (1951); Hale v. Henkel, 201 U.S. 43,26 S.Ct. 370, 50 L.Ed. 652 (1906). Compare In re Dionisio, 7 Cir., 442 F.2d 276 (1971).
I agree that in view of the allegations of illegal electronic surveillance, the judgment of contempt here must be vacated and the case remanded for a hearing to determine whether the questions propounded to appellant before the grand jury resulted from violations of 18 U.S.C. *1252§ 2511(1) (Supp. y 1965-1969). In my judgment, the imperative of judicial integrity demands no less.
Section 2511(1)2 of the Omnibus Crime Control and Safe Streets Act makes it a crime for anyone, including officers of government, not only to intercept illegally any wire or oral communication, but also to use the contents thereof for any purpose. Section 2515 3 prohibits the use of the fruit of such crimes in grand jury proceedings. To exact by court order testimony which is the fruit of wiretapping crimes from a witness before the grand jury is not only to involve the courts and the witness, as well as the executive department, in the commission and exploitation of these crimes,4 but it is to do so in defiance of the explicit command of the statute. And for a court, on petition of the executive department, to sentence a witness, who is herself the victim of the illegal wiretapping, to jail for refusal to participate in the exploitation of that crime in violation of the explicit command of Section 2515 is to stand our whole system of criminal justice on its head.

. In a criminal context, Fourth and Fifth Amendment rights ordinarily are reciprocal. But no one has suggested that one is not entitled to protection because the other is fully protected, as by a grant of immunity. Indeed, as Camara v. Municipal Court of City and County of San Francisco, 387 U.S. 523, 530, 87 S.Ct. 1727, 1732, 18 L.Ed.2d 930 (1967), makes clear: “It is surely anomalous to say that the individual * * * [is] fully protected by the Fourth Amendment only when the individual is suspected of [or may be charged with] criminal behavior,” See District of Columbia v. Little, 85 U.S.App.D.C. 242, 246, 178 F.2d 13, 17 (1949), affirmed on other grounds, 339 U.S. 1, 70 S.Ct. 468, 94 L.Ed. 599 (1950).


. 18 U.S.C. § 2511(1) (Supp. V 1965-1969) which reads in pertinent part:
“(1) Except as otherwise specifically provided in this chapter any person who—
“(a) willfully intercepts, endeavors to intercept or procures any other person to intercept or endeavor to intercept, any wire or oral communication;
* * * * *
“(c) willfully discloses, or endeavors to disclose, to any other person the contents of any wire or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire or oral communication in violation of this subsection ; or
“(d) willfully uses, or endeavors to use, the contents of any wire or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire or oral communication in violation of this subsection; shall be fined not more than $10,000 or imprisoned not more than five years, or both.”


. 18 U.S.C. § 2515 (Supp. V 1965-1969) which reads:
“Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof if the disclosure of that information would be in violation of this chapter.”


. See Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392, 40 S.Ct. 182, 64 L.Ed. 319 (1920) ; Sorrells v. United States, 287 U.S. 435, 456-457, 53 S.Ct. 210, 77 L.Ed. 413 (1932) ; Olmstead v. United States, 277 U.S. 438, 483-485, 48 S.Ct. 564, 72 L.Ed. 944 (1928) (Mr. Justice Brandeis, dissenting) ; McNabb v. United States, 318 U.S. 332, 345, 63 S.Ct. 608, 87 L.Ed. 819 (1943). Compare Olmstead v. United States, supra, 277 U.S. at 470, 48 S.Ct. 564 (Mr. Justice Holmes, dissenting).